Exhibit 10.2

 

JOHN C.R. HELE

16 Holly Lane

Rye, New York 10580

 

 

July 24, 2012

 

Via Email and FedEx

Arch Capital Group Ltd.

Wessex House, 4th Floor

45 Reid Street

Hamilton HM 12, Bermuda

Attention: Secretary

Dawna.Ferguson@conyersdillanandpearman.com

 

Dear Sirs:

 

Reference is made herein to that certain Employment Agreement (the “Agreement”),
dated as of October 22, 2008, between me and Arch Capital Group Ltd. (“Arch”). 
Capitalized terms not defined here shall have the meanings ascribed to them in
the Agreement.

 

I hereby provide notice to Arch that I am submitting my resignation pursuant to
Section 5.03(i)(b) of the Agreement in order to become Chief Financial Officer
of Metropolitan Life Insurance Company.  The effective date of my resignation is
the close of business on Friday, August 31, 2012 (the “Date of Termination”). 
My employment with Arch and the Employment Period shall be terminated as of the
Date of Termination.

 

We hereby agree that the provisions of Section 9.01 (Noncompetition) of the
Agreement are hereby waived and terminated as of the Date of Termination and
shall in no way survive termination of the Agreement and/or the Employment
Period in order to allow me to accept my new position with Metropolitan Life
Insurance Company.  We also agree that the provisions of Section 3.04
(Relocation), Section 5.02 (Unjustified Termination), Section 5.03 (Justified
Termination) and Section 5.04 (Benefits) of the Agreement are terminated as of
the Date of Termination and shall in no way survive termination of the Agreement
and/or the Employment Period.  Furthermore, we agree that Article 6
(Confidential Information), Article 7 (Intellectual Property), Article 8
(Delivery of Materials Upon Termination of Employment), Section 9.02
(Nonsolicitation), Section 9.03 (Enforcement), Article 10 (Equitable Relief),
Article 11 (Executive Representations) and Article 12 (Miscellaneous) of the
Agreement shall survive termination of the Agreement and/or the Employment
Period and shall continue in full force and effect in accordance with their
terms.

 

This Letter Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same

 

--------------------------------------------------------------------------------


 

Confirmation.  Delivery of an executed counterpart of a signature page to this
Letter Agreement by telecopier shall be effective as delivery of a manually
executed signature page hereto.

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.  This Letter Agreement may not be modified or
amended except pursuant to a written instrument executed by the party sought to
be bound thereby.

 

If the foregoing correctly sets forth our understanding and agreement, kindly
indicate Arch’s acceptance thereof by signing below.

 

 

Very Truly Yours,

 

 

 

 

 

/s/ John C.R. Hele

 

JOHN C.R. HELE

 

ACCEPTED AND AGREED TO:

 

ARCH CAPITAL GROUP LTD.

 

 

By:

/s/ Constantine Iordanou

 

Name:

Constantine Iordanou

 

Title:

Chairman, President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------